Title: To George Washington from William Tazewell, 14 August 1799
From: Tazewell, William
To: Washington, George



Williamsburg Augt 14 1799

A few days ago in Norfolk, I was informed that it was contemplated by government to establish a marine hospital there. I had received similar information in Europe & mentioned the subject to Colo. Pickering, immediately on my arrival in America, who informed me that Congress had defered taking the business into consideration so late in the last cession, that it was necessarily put off till the next. But in Norfolk I was told that an Hospital establishment would in all probability take place immediately, under

some old law with which you are better acquainted than myself. If the circumstance of my having attended hospitals in Edinburg, London, & Paris for five years afford me any pretensions & my application is not anticipated by some member of the faculty more worthy such a charge, it would be particularly flattering to me to be intrusted with the medical care of the hospital alluded to—I will only add that however great the afflictions of such of my Countrymen as may suffer from disease or the impending war may be they shall not exceed my zeal & exertions to relieve such as may fall to be treated by me. As the interest you may feel in appointing me to the honorable charge to which I aspire must influence my preparations for settling at the Federal City you will much oblige by letting me hear from you as soon as convenient. With unfeigned attachment Your m[o]st respectful & Obt Sert

William Tazewell

